Citation Nr: 0944521	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-25 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

In June 2009, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009), 
are met.

The Veteran claims his currently diagnosed diabetes mellitus, 
type II, is related to his service.  During his June 2009 
Board hearing, and in his VA Form 9, Substantive Appeal, the 
Veteran asserted that he was exposed to herbicides from 
September 1972 to December 1972 while stationed at Fort 
McClellan, Alabama, with the Army Chemical Corps on AIT.  The 
Veteran testified that he might have been exposed to 
herbicides later in service while a senior chemical equipment 
repairman while stationed in Germany.  He testified that he 
repaired chemical equipment, including flame throwers, and 
transported chemicals.  See transcript at pp. 2-5.  When the 
Veteran submitted his claim in September 2006, he asserted 
that while in service he repaired equipment returned from 
Vietnam that had been exposed to herbicides.

The Veteran's DD 214 reflects his 9-week assignment in 1972 
to Fort McClellan as a chemical equipment repairman and his 
service personnel records show his assignment in Germany as a 
senior chemical equipment repairman from September 1973 with 
the 78th Maintenance Company; from July 1975 with the 
Headquarters 87th Maintenance Battalion; and from January 
1976 to October 1976 with the 472nd Signal Company.

The Veteran has also submitted March 1999 correspondence from 
VA which disclosed his participation in a study of Army 
Chemical Corps veterans.  According to the letter from Dr. 
S.H.M., the lipid-adjusted dioxin concentration of his blood 
sample was measured as 5.700 parts per trillion, a level 
higher than that of Vietnam veterans and non-Vietnam veterans 
who reported no history of spraying herbicides in the 
military.  A July 2007 letter from VA notified the Veteran 
that results of the study of Army Chemical Corps veterans 
were published in the American Journal of Industrial 
Medicine.  

In light of the facts set forth above and for the reasons set 
forth below, proper development for this claim has not yet 
been completed.

Pertinent provisions of the VA Adjudication Manual M21-1MR 
set forth procedures that VA must follow to verify herbicide 
exposure in locations other than the Republic of Vietnam or 
along the Demilitarized Zone of Korea and it does not appear 
this development has been completed.

During the June 2009 Board hearing, the Veteran also 
testified that he was first diagnosed with diabetes mellitus 
in either 2004 or 2006 at the VA Medical Center ("VAMC") in 
Alexandria, Louisiana.  After examining the record, the Board 
finds that it does not contain any record from any VA or 
private medical provider in 2004 showing this initial 
diagnosis.  VA outpatient treatment records dated from 
January 2006 to November 2006 show treatment for diabetes.  A 
January 2006 VA medical record noted that the Veteran 
reported a diagnosis of diabetes in July 2004.  September 
2004 VA examinations reflect a diagnosis of non-insulin 
dependent diabetes mellitus and a superimposed diabetic 
peripheral neuropathy.  Therefore, the Board finds that the 
RO/AMC should attempt to obtain any medical records which 
might show a diagnosis earlier than the current evidence of 
record reveals, or contain other information showing a nexus 
to military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran and 
his representative to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess additional 
treatment records related to his diabetes.  
With any necessary authorization from the 
Veteran, obtain and associate with the 
claims file any medical records identified 
by the Veteran that have not been secured 
previously.  In particular, the RO/AMC 
should attempt to obtain records from the 
medical provider which diagnosed diabetes 
mellitus in 2004 and records of evaluation 
and treatment from the Alexandria VAMC not 
already found in the claims file.

2.  Furnish the Veteran's description of 
exposure to C&P service via e-mail at 
VAVBAWAS/CO/211/ AGENTORANGE and request a 
review of the Department of Defense's 
inventory of herbicide operations to 
determine whether herbicides were used as 
alleged.  If C&P Service review does not 
confirm that herbicides were used as 
alleged, submit a request to the United 
States Joint Services Records Research 
Center (JSRRC) for verification of 
exposure to herbicides.  See M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, 
para. 10(n).

3.  Re-adjudicate the issue of service 
connection for diabetes mellitus, type II.  
If the decision remains in any way adverse 
to the Veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

